Ekwall, Judge:
These cases, consolidated at the trial, are protests against the collector’s assessment of duty on certain cheese imported from Italy at the rate of 25 per centum ad valorem under paragraph 710 of the Tariff Act of 1930 and the trade agreement with Argentina, T. D. 50504. .It is claimed that the merchandise is properly dutiable at 354 cents per pound, but not less than 17H per centum ad valorem under said paragraph 710, as modified by the Annecy Protocol of Terms of Accession of the General Agreement on Tariffs and Trade, T. D. 52373, and the President’s proclamation of May 13, 1950, T. D. 52476.
*477The pertinent provisions of the tariff act, as modified, are as follows:
Par. 710 [as modified by the trade agreement with Argentina, T. D. 50504]. Romano, Pecorino, Reggiano, Parmesano, Provoloni, Sbrinz, and Goya cheeses, in original loaves, 50 per lb., but not less than 25% ad valorem.
Par. 710 [as modified by the Annecy Protocol of Terms of Accession of the General Agreement on Tariffs and Trade, T. D. 52373]. Cheese * * *:
‡ ‡ * ‡ # % í[í
Made from sheep’s milk, in original loaves, and suitable for grating, 3)40 per lb., but not less than 17)4% ad val.
The latter provision became effective as to merchandise entered, or withdrawn from warehouse, for consumption on and after May 30, 1950, by virtue of the President’s proclamation of May 13, 1950, T. D. 52476.
At the trial, it was agreed by counsel that the merchandise involved herein consists of cheese made from sheep’s milk, in original loaves, and suitable for grating.
It was established by the testimony of Maurice Gilbert, deputy collector in charge of the warehouse division at Philadelphia, that 15 cases of cheese out of entry No. 9043, dated October 24, 1949 (protest No. 191200-K) had been withdrawn from warehouse for consumption on and after May 30, 1950, and that 41 cases of cheese out of entry No. 9733, dated December 9, 1949 (protest No. 191201-K), had been withdrawn from warehouse for consumption after May 30, 1950.
On the record herein, we hold that 15 cases of cheese out of entry No. 9043 (protest No. 191200-K) and 41 cases of cheese out of entry No. 9733 (protest No. 191201-K) were withdrawn from warehouse for consumption on or after May 30, 1950, and that said merchandise is properly dutiable at 3}4 cents per pound, but not less than 1714 per centum ad valorem under paragraph 710 of the Tariff Act of 1930, as modified by the Annecy Protocol of Terms of Accession of the General Agreement on Tariffs and Trade, T. D. 52373, and the President’s proclamation of May 13, 1950, T. D. 52476, as cheese made from sheep’s milk, in original loaves, and suitable for grating.
The protests are sustained and judgment will be rendered for the plaintiff.